344 F.3d 1131
Marie ANDERSON, Alvester Brafort, et al., Plaintiffs-Appellants,v.H&R BLOCK, INC., Beneficial National Bank, et al., Defendants-Appellees.
No. 01-11863.
United States Court of Appeals, Eleventh Circuit.
September 3, 2003.

K. Stephen Jackson, Jeff S. Daniel, Jackson, Fraley & Shuttlesworth, P.C., Birmingham, AL, for Plaintiffs-Appellants.
Peter Sean Fruin, Maynard, Cooper & Gale, P.C., Montgomery, AL, Stewart M. Cox, Bradley, Arant, Rose & White, A. Inge Selden, III, Stephen Clark Jackson, Maynard, Cooper & Gale, P.C., Birmingham, AL, Burt M. Rublin, Ballard, Spahr, Andrews & Ingersoll, LLP, Philadelphia, PA, Howard N. Cayne, Arnold & Porter, Washington, DC, for Defendants-Appellees.
Appeal from the United States District Court for the Middle District of Alabama (No. 00-01457-CV-2); W. Harold Albritton, III, Chief Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES.
Before TJOFLAT, BARKETT and WILSON, Circuit Judges.
PER CURIAM:


1
On June 2, 2003, the United States Supreme Court reversed our decision in this matter, holding that "an action filed in a state court to recover damages from a national bank for allegedly charging excessive interest in violation of both `the common law usury doctrine' and an Alabama usury statute may be removed to a federal court because it actually arises under federal law." Beneficial Nat'l Bank v. Anderson, ___ U.S. ___, 123 S.Ct. 2058, 156 L.Ed.2d 1 (2003). In light of the Supreme Court's holding, we AFFIRM and REMAND this case to the district court for further proceedings consistent with this opinion.